         Case 7:19-cv-03759-KMK Document 44 Filed 11/02/20 Page 1 of 2
                                                                            1 NORTH BROADWAY, SUITE 900
                                                                                  WHITE PLAINS, NY 10601
                                                                                       Phone: (844) 431-0695
                                                                                         Fax: (845) 562-3492
                                                                                           www.fbfglaw.com


                                                                  November 2, 2020
By ECF
Hon. Kenneth M. Karas
United States District Judge
The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     Stanley v. Direct Energy Services, LLC, Case No. 7:19-cv-03759-KMK

Dear Judge Karas:

Pursuant to Your Honor’s instructions during the October 28, 2020 Status Conference, we write
on behalf of Plaintiff Linda Stanley and Defendant Direct Energy Services, LLC to respectfully
request a revised expert disclosure schedule.

The Court’s Case Management Plan and Scheduling Order, ECF No. 40, provides that all fact
discovery shall be completed by April 6, 2021. In light of the fact discovery deadline, the parties
respectfully request that Paragraph 7 of the Court’s Order be amended so that all expert
disclosures, including reports, production of underlying documents and depositions are to be
completed as follow:

       All expert disclosures, including reports, production of underlying documents and
       depositions are to be completed by September 6, 2021;

       Plaintiff’s initial expert disclosures pursuant to Rule 26(a)(2) shall be made by June
       14, 2021;

       Defendant’s expert disclosures pursuant to Rule 26(a)(2) shall be made by July 19,
       2021; and

       Plaintiff’s rebuttal expert disclosures pursuant to Rule 26(a)(2) shall be made by
       August 16, 2021.

We thank the Court for its continued attention to this matter and its consideration of our request.


Respectfully Submitted,

 s/ D. Greg Blankinship                            s/ Matthew D. Matthews, Jr.
 D. Greg Blankinship                               Michael D. Matthews, Jr.
 Todd S. Garber                                    Andrew R. Kasner
 Chantal Khalil                                    Diane S. Wizig
 FINKELSTEIN, BLANKINSHIP,                         MCDOWELL HETHERINGTON LLP
        Case 7:19-cv-03759-KMK Document 44 Filed 11/02/20 Page 2 of 2




FREI-PEARSON & GARBER, LLP                           1001 Fannin Street, Suite 2700
1 North Broadway, Suite 900                          Houston, Texas 77002
White Plains, New York 10601                         Tel: (713) 337-5580
Tel: (914) 298-3281                                  matt.matthews@mhllp.com
Fax: (914) 824-1561                                  andrew.kasner@mhllp.com
gblankinship@fbfglaw.com                             diane.wizig@mhllp.com
tgarber@fbfglaw.com
ckhalil@fbfglaw.com                                  Steven M. Lucks
                                                     FISHKIN LUCKS LLP
Matt Schultz                                         277 Broadway, Suite 408
Bill Cash                                            New York, New York 10007
LEVIN, PAPANTONIO, THOMAS,                           Telephone: (646) 755-9200
MITCHELL, RAFFERTY & PROCTOR, P.A.                   slucks@fishkinlucks.com
316 South Baylen St.
Pensacola, Florida 32502                             Counsel for Defendant
Tel: (850) 435-7059
mschultz@levinlaw.com
bcash@levinlaw.com

Attorneys for Plaintiff and the Putative Class




                                                 2
